--------------------------------------------------------------------------------


Green Baron Ventures Inc. 19248 Cheyenne St. Northridge, CA 91326 (818)923-5302

THIS SERVICE AGREEMENT is entered into on 08/22/14 (herein the "Effective Date")
between Green Baron Ventures Inc. and Mantra Venture Group, Ltd. for shareholder
awareness services related to Mantra Venture Group, Ltd. (OTCQB: MVTG). Herein,
Mantra Venture Group, Ltd. may be referred to as "CLIENT' or "MVTG".

A. Green Baron Ventures Inc. provides consulting and marketing services in
connection with CLIENT's ongoing business activities.

B. CLIENT employs the services of Green Baron Ventures Inc. to provide
consulting and marketing services, as defined below, and Green Baron Ventures
Inc. to provide such services to CLIENT.

NOW, THEREFORE, for the mutual promises, representations, warranties and
covenants contained herein, the parties agree as follows:

AGREEMENT

1. Consulting and Marketing Services. Green Baron Ventures Inc. shall provide
the following services throughout the term of this Agreement (collectively the
"Consulting and Marketing Services"):

1.1 Corporate consulting and promotion including, but not limited to, e-mail
database distribution and audio-taped webcast interviews available
at www.thegreenbaron.com Green Baron Ventures will work with CLIENT to build a
database of interested investors and provide that list to the Company.

1.2 Green Baron Ventures plans to upgrade Mantra Venture Group, Ltd. (OTCQB:
MVTG) and introduce to its members in The Green Baron Report as a Green Baron
"Stock Pick", its strongest and most aggressively supported level of stock
coverage. The newly written and updated detailed profile will be the equivalent
of 8 to 15 pages in length. The estimated date of release of this report is
expected on or before Monday, September 8, 2014. The profile will focus on the
positive developments of the Company, and will be emailed to all opt in members
in Green Baron Ventures databases. Green Baron Ventures will provide a draft
copy to Client for review and editing prior to dissemination.

1.3 The Green Baron Report will update its members on newsworthy developments of
MVTG through email distributions to its members and updates in the marquee on
the website for a period that will last at least three (3) months from the date
of the initial profile.

1.4 The Green Baron Report will offer to conduct a minimum of two (2) edited,
audio-taped webcast interviews with a senior director or representative of MVTG
at time to be determined. The webcast interviews are typically about 10 to 20
minutes in length, and it is preferable that the interviews are conducted with
the CEO, President, Chairman, or founder. Green Baron Ventures will provide a
list of suggested webcast interview questions prior to the interview.

Page l of 5

--------------------------------------------------------------------------------

1.5 Green Baron Ventures will furnish the CLIENT or Public Relations
representative associated with CLIENT a suggested press release to announce
details of each webcast for the Company to release. Green Baron Ventures will
also alert it's opted in members of The Green Baron Report of each webcast
through a separate email and on the marquee of its website(s).

1.6 The Green Baron Report started a "Text Alert" service in the past two years
to communicate new stock ideas to opt in subscribers of the text service via
text messages. Although Green Baron Ventures, Inc. may charge additional
compensation for this service in the future, it will not charge CLIENT for this
service during the term of this agreement and is included in our Compensation.

1.7 Staff at Green Baron Ventures Inc. has significant experience constructing
and writing press releases based on factual information presented from the
CLIENT. Green Baron Ventures offers to help the Company write press releases
during the term of this Agreement limited to four edited versions. Green Baron
Ventures does not pay for or submit the press releases for distribution through
a news service.

2. Green Baron Ventures Inc. may disseminate a corporate profile of CLIENT's
corporation and operational practices to potential shareholders, the investment
community, including, but not limited to The Green Baron Investors Society
database and The Green Baron Report database.

2.1 For the period commencing upon the date of this agreement report and
continuing for a period of at least 90 days (herein "Marketing and Consulting
Term") from the release date of email referencing MVTG to its databases and
posting on TheGreenBaron.com website. Green Baron Ventures Inc. shall render
Consulting and Marketing Services, as directed, verbally or in writing, to
CLIENT in connection with said CLIENT's business.

2.2 During the term of this Agreement Green Baron Ventures Inc. has no and shall
not assert any ownership interest to the business names or trademarks of CLIENT.

3. Nondisclosure.

3.1 Green Baron Ventures Inc. covenants and agrees to use any Confidential
Information, as described below, released to Green Baron Ventures Inc. from
client solely for the purpose of performing its consulting services hereunder.
Green Baron Ventures Inc. covenants and agrees not to use the Confidential
Information for any competitive purpose or in any manner that may damage Client
and shall protect the disclosed Confidential Information by using the same
degree of care, but no less than a reasonable degree of care, to prevent
unauthorized use, dissemination, or publication as Green Baron Ventures Inc.
uses to protect its own proprietary confidential information. This covenant not
to disclose Confidential Information shall be effective during and for one (1)
year after the termination of this Agreement.

3.2 "Confidential Information" shall include any information transferred from
Client to Green Baron Ventures Inc. in connection with its Consulting and
Marketing Services, in written form, in code or electronically including any
information concerning technical data, processes, and procedures, design
specifications, database infrastructure, business models, market strategies,
software and firmware, trade secrets or know-how.

Page 2 of 5

--------------------------------------------------------------------------------

3.3 Confidential Information does not include information that:

3.3.1 Green Baron Ventures Inc. can prove was in its possession at the time of
the disclosure by the disclosing party, or

3.3.2 is currently, or becomes publicly known through no fault of Green Baron
Ventures Inc., or

3.3.3 is received from a third party without similar restrictions and without
breach of this Agreement, or

3.3.4 is approved for release by written authorization of client subsequent to
this Agreement, or

3.3.5 is independently developed by Green Baron Ventures Inc. without the use of
any Confidential Information.

4. Compensation. Green Baron Ventures Inc. shall receive as compensation for its
Consulting and Marketing Services the following:

4.1 Cash portion: It is agreed that Green Baron Ventures Inc. will receive a
total of three thousand five hundred dollars (U.S. $3,500) for services listed
in this agreement to be paid before any profile is written or disseminated to
opt in databases. See wire instructions below for cash delivery:

Wire Instructions for cash:

Bank: U.S. Bank Branch: 101 E. First St. Dixon, Illinois, 61021 Bank Phone:
(815) 288-3315 Account Title: Green Baron Ventures Inc. 313 Landings Blvd.
Greenacres, FL 33413 ASA/Routing Number: 071904779 Account Number: 199355798703
SWIFT: USBKUS441MT

4.2 Stock portion: It is agreed that Green Baron Ventures Inc. will also receive
a total of twelve thousand (12,000) restricted 144 common shares of Mantra
Venture Group, Ltd. (OTCQB: MVTG) for services listed in this agreement. Client
will be responsible for all fees related to clearing the shares including an
opinion letter or other legal costs that may occur to clear the shares at a
brokerage firm. Green Baron Ventures Inc. is responsible for paying brokerage
commissions and other costs to liquidate shares.

A share certificate for the entire number of shares must be issued and received
prior to release of the initial profile on MVTG to Green Baron databases. Shares
are deemed completely earned as of the Date of this Agreement. Green Baron
Ventures Inc. tax ID is 30-0122840.

Please express mail certificate titled to Green Baron Ventures Inc. to:

Page 3 of 5

--------------------------------------------------------------------------------

5. Termination. Either party prior to the expiration of the Consulting and
Marketing Term may terminate this Agreement as follows:

5.1 Immediately at anytime so long at it is by mutual written consent of both
parties.

6. Relationship of the Parties. Green Baron Ventures Inc. shall be an
independent contractor and not an employee or agent of CLIENT or CLIENT's
Company. Nothing herein contained, or otherwise, shall be deemed to place or is
intended to have the effect of rendering Green Baron Ventures Inc. in a
relationship with CLIENT or CLIENT's Company as one other than an independent
contractor, and for no purpose shall CLIENT or CLIENT's Company and Green Baron
Ventures Inc. be deemed, respectively, employer and employee. Subject to
consultation with Client, Green Baron Ventures Inc. shall at all times have full
power and control respecting the mode and details of performing the services
described in this Agreement. It is understood by the parties that no duty on the
part of CLIENT shall arise to pay any sums on behalf of or for the benefit of
Green Baron Ventures Inc. relating to withholding taxes, unemployment
compensation insurance, disability insurance, Social Security contributions or
any other similar amounts or contributions customarily payable by virtue of an
employment relationship. Green Baron Ventures Inc. shall be responsible for all
such obligations described in the preceding sentence, shall be responsible for
making any required reports or disclosures to federal, state or local taxing
authorities regarding Green Baron Ventures Inc's income and expenses and shall
defend, indemnify and save harmless CLIENT from any and all liability arising
from Green Baron Ventures Inc's failure to make such payments and reports in a
timely and proper fashion.

7. Indemnification. Green Baron Ventures Inc. and CLIENT for each of themselves
hereby agrees to indemnify and hold harmless each other and each of their
officers, directors, shareholders, agents, representations and employees
("Indemnities") for any suit, claim a, action, obligation or liability affecting
the Indemnities arising from the negligent acts of the other or their agents or
arising from any intellectual property infringement by the other or their agents
in connection with this Agreement

8. Severability. If any provision of this Consulting and Marketing Agreement is
for any reason unenforceable or void as set forth herein, such provision shall
be deemed modified and severed from the balance of this Agreement to the extent
required to eliminate only such portions or applications as are either
unenforceable or void, but otherwise shall remain in full force and effect.

9. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by registered or certified mail,
postage prepaid, to:

Green Baron Ventures Inc.
19248 Cheyenne St.
Northridge, CA 91326

Either party may change the address for giving of notices by notice given
pursuant to this paragraph. Should a dispute arise that requires litigation or
arbitration, it shall take place in the state of California. It is further noted
that in April 2011, Evergreen Marketing, Inc. of Illinois (established October
2002) changed its State of Incorporation to Florida. The tax ID number remained
the same, but the official name of the Company operation in Florida is now Green
Baron Ventures Inc. dba Evergreen Marketing, Inc.

Page 4 of 5

--------------------------------------------------------------------------------

10. Further Assurances. Each party agrees to cooperate with the other, and to
execute and deliver, or cause to be executed and delivered, all such other
instruments and documents, and to take all such other actions as may be
reasonably requested of it from time to time, in order to effectuate the
provisions and purposes of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as August 22, 2014:

On behalf of services to provide awareness and marketing coverage of Mantra
Venture Group, Ltd. (OTCQB: MVTG)

[exhibit10-1x5x1.jpg]


Page 5 of 5

--------------------------------------------------------------------------------